DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .           

 RCE Acknowledgement 
The Applicant’s ‘Request for Continued Examination’ (RCE) dated 11/30/2020 under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the final rejection Office Action (OA).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action (OA) has been withdrawn pursuant to 37 CFR 1.114, and Applicant's RCE submission filed on 30 NOVEMBER 2020 has been entered.            

 Status of Claims 
Claims 1-2 & 4-18 are pending in this instant application per the RCE’s claim amendments and remarks filed on 11/30/2020 by Applicant, wherein Claims 1 & 12 are independent method & system claims with Claims 2/4-11 & 13-18 dependent on both independent claims.  Said claim amendments have amended both independent Claims 1 & 12 only;  while dependent Claim 3 is shown as cancelled.         
One/1 additional IDS has been filed by the Applicant so far on 01/20/2021 that has been considered and entered.                

Accordingly, amended Claims 1-2 & 4-18 are now being rejected herein.       

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-2 & 4-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1 & 12 are the independent method & system claims.           
Analysis                         
Claim 1: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method, which is a statutory category of invention (Step 1: YES).     

The claim is analyzed to determine whether it is directed to a judicial exception.  
The claim recites the limitations of a method for a mutual sharing association that complies with governmental regulations to ensure that the mutual sharing association is not insurance comprised of:    determining a specific need of a first member of a mutual 

That is, other than reciting steps of receiving instructions at an automated banking platform from a MSA (mutual sharing association) member application, nothing in the claim precludes the limitations from practically being performed as organizing human activity or in the human mind.  For example, but for the “receiving instructions at an automated banking platform from a MSA (mutual sharing association) member Step 2A1-YES).                        

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites limitations about receiving instructions at an automated banking platform from a MSA (mutual sharing association) member application, with additional limitations in dependent claims about directing the bank to pay the provider with funds;  to perform these steps.  The steps of receiving instructions at an automated banking platform from a MSA (mutual sharing association) member application and directing the bank to pay the provider with funds, i.e., as a generic processor performing a generic computer function of processing data.  These generic processor limitations along with payments are no more than mere instructions to apply the exception using generic computer and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2-NO).           

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element/s in the claim Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer component/s over internet cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  For the additional steps of directing the bank to pay the provider with funds that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and is determined to be well-understood, routine, conventional activity in the field.  The background does not provide any indication that a method of receiving instructions at an automated banking platform from a MSA (mutual sharing association) member application is anything other than a generic, off-the-shelf computer and/or computer component/s, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  For these reasons, there is no inventive concept and the claim is not patent eligible.               
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO), and the claim is not patent eligible.               

The analysis above applies to all statutory categories of the invention including system Claim 12.  Furthermore, the dependent method claims 2-11 do not resolve the issues raised in the independent Claim 1.  Accordingly, dependent system Claims 13-18 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
Therefore, said Claims 1-2 & 4-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.            

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-2 & 4-18 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.           

(NOTE:     Latest ‘amendments to the claims’ filed by the Applicant on 11/30/2020 are shown as bold and underlined additions, and all deletions may not be shown, or may not be underlined when stricken through.  Underlined amendments to the claims that are shown below are from previously submitted claim amendments by the Applicant.)              



Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2010/ 0205096 filed by Meggs, Anthony F. (hereinafter “Meggs”) in view of Pub. 

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.                

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.           

With respect to Claim 1, Meggs teaches ---   
1.    A method for a mutual sharing association (MSA) that complies with governmental regulations to ensure that the mutual sharing association is not insurance, the method comprising:            
(see at least:   Meggs Abstract & Brief Summary of the Invention in paras [0013]-[0020];  and paras [0053]-[0057] about {“Direct Sharing is a method for posting, publishing and transacting the 
sharing of eligible needs in a way that consistently meets the strict requirements of regulatory agencies.  State regulatory agencies such as the Department of Insurance are keenly sensitive to how the sharing of needs and burdens is actually processed.  In order to help alleviate the regulatory burdens, it is important that the business practices of MSAs create an obvious delineation from the practices of insurance companies & their indemnity contracts.  While there are subtle differences between the states and their specific requirements for mutual sharing associations, there are four requirements that appear to be consistent across all states and should be complied in order 
1.  Matching a specific share with a specific need; 
2.  The exchange must use a members-to-member direct sharing process and not pool funds; 
3.  The exchange must not build reserves; and 
4.  The exchange must make obvious attempts to disclose to its members that the service is not insurance and does not imply a guarantee of benefits.”};  which together are the same as the 
claimed limitations above)      


Meggs teaches ---         
setting up, via a processor of (an automated banking platform), a first bank account for a first member in response to the first member joining [[ the MSA;             
setting up, via the processor of (the automated banking platform), a second bank account for a second member in response in response to the second member joining the MSA;                
(see at least:   Meggs ibidem;  and see citations already made above; & paras [0025]-[0026], [0038], [0068]-[0069], [0076] & [0079] about Mutual Sharing Association or MSAs and their characteristics;  which together are the same as claimed limitations above)            

Meggs teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘an/ the automated banking platform’.  However, Ross teaches them explicitly.            
(see at least:   Ross Abstract & Summary in paras [0003]-[0006];  and para [0071] about {“In another aspect, a technology platform and cloud-based "application system" can be provided.   The platform can comprise rules, policies, procedures, agreements, operations, functions, IT applications, combinations thereof, and the like.  In an aspect, the platform can operationalize and maintain GlobeOne's services, members, and the Member Bank network, maintain a cross-reference database of all Individual Members, Member Bank and other data required to administer the GlobeOne relationship package and related services.  In another aspect, the method can calculate the Member Bank retained interest, personal community distributions, and the global community distribution via the GlobeOne system.  In another aspect, the method can provide proprietary value added services including money transfers, financial education, online GlobeOne account information and other services.”}; & para [0072] about 
Examiner notes that Ross teaches about other limitations, for example but not limited to,  as recited in paras [0005], [0038] & [0040]-[0042] for first electronic account & second electronic account as well as first member financial institution 101a & second member financial institution 101b; & paras [0034]-[0037] about computer software, computer program products and instructions, etc.           

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Meggs with the teachings of Ross.  The motivation to combine these references would be to provide a method and apparatus that enables similar individuals with similar backgrounds to pool their resources such that the cost to each individual is reduced as opposed to groups with a plethora of individuals (see para [0012] of Meggs), and to provide sophisticated methods and systems for financial service (see para [0002] of Ross).              


Meggs and Ross teach ---             
determining, via (a processor of an MSA application), a specific need of the first member of the MSA to be funded with a specific payment of the second member of the MSA;        
(see at least:   Meggs ibidem;  and para [0025] about {“For the purpose of this writing, these organized groups are called mutual sharing associations or MSAs.  MSAs are a fast growing and legitimate alternative to traditional insurance.  It is estimated that more than 50,000 families will participate in associations that share in the everyday healthcare expenses of their members.  As this phenomenon grows, mutual sharing is beginning to extend beyond healthcare needs and into new categories such as income protection (disability), legal protection (liability) and property protection (property & casualty)”}; & para [0026] about {“The reasons for participating in a mutual sharing association are many.  MSAs provide a sense of community for people of like values, lifestyles and faiths.  MSAs typically provide visibility into the individual needs that are being shared so members can exchange prayers, words of 
(see at least:   Ross ibidem;  and see citations already made above)   

Meggs and Ross teach as disclosed above, but it has been argued that they do not explicitly disclose about ‘(a processor of) an MSA application’.  However, Wahlberg teaches them explicitly.        
(see at least:   Wahlberg Abstract and Summary of the Invention in C3,~L10-62; & C8,~L55 to C9,~L15 about {“In accordance with exemplary embodiments, maintaining a share comprises deducting expenses from a share's value in accordance with an expensing schedule contained in database 140.  In one embodiment, a software application associated with engine 105 and database 140 calculates the yearly mutual fund expenses and the expenses to be distributed to each share class of the mutual fund. ...... In accordance with exemplary embodiments, maintaining a share comprises transmitting data to an intermediary compensation schedule contained in database 140 that contains data representing ongoing compensation to the intermediary 130 that sold the investor the share of the mutual fund.  In one embodiment, recording system 110 identifies the financial intermediary 130 responsible for selling the investor the share.  As described above, the value of the share is obtained.  Engine 105 calculates the compensation owed for the particular share to the financial intermediary 130 in accordance with the intermediary compensation schedule.  In other embodiments, the total value of the shares sold to an investor 100 by a financial intermediary 130 is calculated.  This total is used by the engine 105 to lookup the intermediary's compensation contained in an intermediary compensation schedule on a database 140.  In most embodiments, the intermediary compensation does not affect the value of the shares.  Though specific embodiments of ongoing compensation have been described, any ongoing intermediary compensation schedule and the specific manner in which it is maintained are contemplated by the present invention.”};  which together are the same as claimed limitations above)       

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Meggs and Ross with the teachings of Wahlberg.  The motivation to combine these references would be to provide a method and apparatus that enables similar individuals with similar backgrounds to pool their resources such that the cost to each individual is reduced as opposed to groups with a plethora of individuals (see para [0012] of Meggs), and to provide sophisticated methods and systems for financial service (see para [0002] of Ross), and to fulfill a need that exists for mutual fund shares that offer an alternative cost structure, yet overcomes the abovementioned criticisms, such as:   for a financial intermediary recommending a fund, or for an investor purchasing a fund, determining which share class may be best is complicated by several factors including but not limited to issues such as how much the investor is investing, over what time horizon the investor will be investing, how much and in what structure commissions will paid to the financial advisor 
or broker, and other considerations (see C2,~L61 to C3,~L6 of Wahlberg).         


Meggs, Ross and Wahlberg teach ---                
receiving instructions at the automated banking platform from the MSA member application, wherein the instructions pertain to the specific need of the first member to 
be paid, at least partially, with the specific payment of the second member of the MSA;     
(see at least:   Meggs ibidem;  and para [0069] about {“VSEs provide a means for MSAs to display the collective moral will of its members by displaying "Share Ratings." A share rating is a calculated metric that measures a member's persistency and level of participation in the sharing of member needs.  While share ratings formulas and calculations can be unique to each and every mutual sharing association, an example of a typical share rating is provided below.”}; & para [0076] about {“Benefit ratings provide members of differing income levels the opportunity to equally participate in the sharing and benefits of an exchange.  Mutual Sharing Associations can configure multiple benefit levels into the VSE that allow a member to participate in the exchange to the means of his income.”}; & para [0079] about {“As illustrated in FIG. 2, this particular VSE uses a Health Rating or a Lifestyle Rating to manage the financial burdens (risks) of the exchange.  Mutual Sharing Associations, whose share amounts are impacted by the collective lifestyle choices of its membership, will want to consider using Lifestyle Ratings to encourage specific behaviors & choices.”};  which together are the same as the claimed limitations above)          
(see at least:   Ross ibidem;  and see citations already made above)   



Meggs, Ross and Wahlberg teach ---           
in response to receiving the instructions, transferring, via the processor of the automated banking platform, funds to the first bank account of the first member from the  second bank account of the second member directly and without directive from the second member, without pooling any funds of the second member with funds from other MSA members prior to entering the first bank account of the first member;         
(see at least:   Meggs ibidem;  and see citations already made above; & paras [0014]-[0016] for first member & second member;   & paras [0053]-[0058] about {“Direct Sharing is a method for posting, publishing and transacting the sharing of eligible needs in a way that consistently meets the strict requirements of regulatory agencies.  State regulatory agencies such as the Department of Insurance are keenly sensitive to how the sharing of needs and burdens is actually processed.  In order to help alleviate the regulatory burdens, it is important that the business practices of MSAs create an obvious delineation from the practices of insurance companies and their indemnity contracts. While there are subtle differences between the states and their specific requirements for mutual sharing associations, there are four requirements that appear to be consistent across all states and should be complied in order to transact an exchange of mutual sharing in an effective manner.  The requirements are:      
1.  Matching a specific share with a specific need;     
2.  The exchange must use a members-to-member direct sharing process and not pool funds;       
3.  The exchange must not build reserves;   and     
4.  The exchange must make obvious attempts to disclose to its members that the service is not insurance and does not imply a guarantee of benefits.
FIG. 2 illustrates how a Virtual Share Exchange can leverage information and data captured in the TAGS profile 10 of its members to transact the direct sharing of needs in a way that complies with Department of Insurance and state regulatory requirements.”};  which together are the same as claimed limitations including about ‘without pooling any funds of the second member with funds from other MSA members’)      
(see at least:   Ross ibidem;  and see citations already made above; & paras [0005], [0038] & [0040]-[0042] for first 
(see at least:   Wahlberg ibidem;  and see citations already made above to include about ‘software application associated with engine 105 and database 140’)     


Meggs, Ross and Wahlberg teach ---                
wherein all respective funds of the first member and the second member remain independent prior to the first member receiving a rendered service by a provider;   and   
(see at least:   Meggs ibidem;  and see citations already made above)    
(see at least:   Ross ibidem;  and see citations already made above; & paras [0158]-[0160] for first sending member/consumer  and second receiving consumer/member; which together are the same as claimed limitations above)          
(see at least:   Wahlberg ibidem;  and see citations already made above to include about ‘software application associated with engine 105 and database 140’)    


Meggs, Ross and Wahlberg teach ---              
effecting payment to the provider with funds from the second member, wherein payment to the provider with funds from the second member is (accomplished by mimicking) the MSA application by bank when paying the provider that is adapted to cause a payment from the second member to the provider on behalf of the first member to appear, as observed by the provider, as if the payment originated from the MSA application;
(see at least:   Meggs ibidem;  and see citations already made above;  AND paras [0029]-[0037] about {“To capitalize on their market potential and shed their regulatory burdens, MSAs need some innovative processes in their structure that accomplish the following:      
1) Markets, transacts and fulfills services through an obvious context of shared values, faith, interests and community;    
2) Embraces and adopts innovative uses of traditional insurance to mitigate association and member risk;     
3) Creates an obvious delineation between traditional insurance and sharing by focusing sharing plans on deductibles and out-of-
pocket expenses that accompany high deductible insurance plans;   

5) Transacts a direct "account-to-account" process;     
6) Displays all regulatory disclosures prior to the exchange (transaction) of shares;  and    
7) Provides complete visibility and history into all share transactions.    
Thus, MSAs wanting to gain a greater influence into their respective constituent communities should begin to prepare themselves for this emerging market boom by leveraging technology to web-enable their current paper-based processes into a Virtual Share Exchange (VSE) and free themselves from the 
weight and suppression of regulatory concerns.”}; & FIGS. 1/2; &  paras [0039]-[0047] about {“In order to effectively manage a VSE, members must be able to build and manage personal profiles called TAGS.  TAGS (Trusted Agent and Gifting System) provide associations the means to capture and manage member specific information and execute share transactions in accordance with member desires.  While TAGS can be customized to capture broad categories of information and can be used in an endless number of processes and transactions, there are six (6) TAG functions that are used in the preferred embodiment.  These functions are found to be some of the most successful practices for better management of a VSE.  These functions are: 
1.  Captures all household demographics and psychographics necessary to effectively manage the functions and purpose of the Virtual Share Exchange;        
2.  Stipulates at least one (1) "share account" that will be used for debiting shares;         
3.  Stipulates at least one (1) "gift account" that will receive shares that are debited;      
4.  Stipulates at least one (1) "needs accounts" that will be credited should the member receive shares from other members to meet a need;         
5.  Captures all financial information required to transact the debiting and crediting between accounts;         
6.  Provides white list and black list functionality to indicate the information that the member is willing to share with the community;        
Provided in FIG. 1 is an example of a TAGS profile 10 that demonstrates the types of information that can be captured and archived.  This information is provided by a member and then used by the VSE to process benefits and/or requests.”};  & para [0066] about {“These members will then authenticate into the VSE to accept the shares.  At this point, the member can choose to either have the VSE send their care provider an electronic check effecting payment to the provider with funds from the second member, wherein payment to the provider with funds from the second member ......... by bank when paying the provider that is adapted to cause a payment from the second member to the provider on behalf of the first member to appear, as observed by the provider, as if the payment originated from the MSA application’)          
(see at least:   Ross ibidem;  and see citations already made above)     
(see at least:   Wahlberg ibidem;  and see citations already made above)      

Meggs, Ross and Wahlberg teach as disclosed above, but they may not explicitly disclose about ‘accomplished by mimicking’ . However, Catlett teaches it explicitly.
(see at least:    Catlett Abstract and Summary in C2, ~L7 to C3, ~L5;  & Cl, ~L34-44 about {"In one typical scenario, a fraud 
organization maintains a phishing or pharming web site to impersonate a legitimate online banking application.  The fraud ring may then use email or other communications along with social engineering techniques to trick legitimate banking customers into logging on to the fraudulent web site, thereby providing the organization with the customer's confidential information.  Once in possession of the customer's confidential data, the fraud ring may withdrawal or transfer funds, make purchases, or use this data to obtain additional sensitive data from other bank customers or from the bank itself."}; and C6, ~L55 to C7, ~L6 about {"In step 203, an attempt to access an organization resource using the honeytoken data is identified. For example, a fraudulent user may attempt to logon to the online banking site of a financial institution using credentials matching one of the honeytoken data entries generated by the institution in step 201. In this example, the fraudulent access attempt may be denied by the bank's web server 101, and may be subsequently flagged by a scheduled process that scans the network access logs of the web server 101 to search for login credentials matching honeytoken data.  In other examples, access attempts by fraud groups may take different forms depending on the customer support tools provided by the organization. For instance, a fraud group may attempt to access a customer account in-person (e.g., impersonating a bank accomplished by mimicking')         
Examiner notes that Catlett’s teachings include about “impersonate/ impersonating” that are synonyms for ‘mimicking’; and Catlett’s combined teachings cited above teach about ‘accomplished by mimicking’.         

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Meggs, Ross and Wahlberg with the teachings of Catlett. The motivation to combine these references would be to provide a method and apparatus that enables similar individuals with similar backgrounds to pool their resources such that the cost to each individual is reduced as opposed to groups with a plethora of individuals (see para [0012] of Meggs), and to provide sophisticated methods and systems for financial service (see para [0002] of Ross), and to fulfill a need that exists for mutual fund shares that offer an alternative cost structure, yet overcomes the abovementioned criticisms, such as:  for a financial intermediary recommending a fund, or for an investor purchasing a fund, determining which share class may be best is complicated by several factors including but not limited to issues such as how much the investor is investing, over what time horizon the investor will be investing, how much and in what structure commissions will paid to the financial advisor or broker, and other considerations (see C2,~L61 to C3,~L6 of Wahlberg), and to provide systems and methods for fraud detection and tracking in business computing systems (see Cl, ~L66 to C2, ~L4 of Catlett).          


Meggs, Ross, Wahlberg and Catlett teach ---             
disclosing, via the MSA member application, to members of the MSA that its sharing service is not insurance and does not imply a guarantee of benefits.          
(see at least:   Meggs ibidem;  and see citations already made above; & see paras [0053]-[0057] cited above already; & paras [0025]-[0026], [0038], [0068]-[0069], [0076] & [0079] about Mutual Sharing Association or MSAs and their characteristics;  which together are the same as claimed limitations above)    
(see at least:   Ross ibidem;  and see citations already made above; & para [0043] about {“A unit can be software, hardware, or a combination of software and hardware.  The units can comprise the financial data processing software 206 as illustrated in FIG. 2 and described below.”};  & para [0046] about {“The processing of the disclosed methods and systems can 
(see at least:   Wahlberg ibidem;  and see citations already made above to include about ‘software application associated with engine 105 and database 140’)    
(see at least:   Catlett ibidem;  and see citations already made above)     




Dependent Claims 2 & 4-11 are rejected under 35 USC 103 as unpatentable over Meggs in view of Ross, Wahlberg and Catlett as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.          

With respect to Claim 2, Meggs, Ross, Wahlberg and Catlett teach ---          
2.    The method of Claim 1, further comprising:              
transferring funds from the second member to the first member based subsequent to 
the first member receiving the rendered service by the provider, wherein the transfer is based, at least partially on, a period of time when the provider notified the MSA of the service rendered to the first member.         
(see at least:   Meggs ibidem;  and see citations already made above; & paras [0025]-[0026], [0038], [0068]-[0069], [0076] & [0079] about Mutual Sharing Association or MSAs and their characteristics;  which together are the same as claimed limitations above)         
(see at least:   Ross ibidem;  and see citations already made above; & paras [0041]-[0042] about {“In an aspect, a request for 
(see at least:   Wahlberg ibidem;  and see citations already made above)        
(see at least:   Catlett ibidem;  and see citations already made above)     



Claim 4, Meggs, Ross, Wahlberg and Catlett teach ---          
4.    The method of Claim 3, further comprising:         
effecting the second member to fund the first bank account.            
(see at least:   Meggs ibidem;  and see citations already made above)      
(see at least:   Ross ibidem;  and see citations already made above; & para [0145] about {“In a further aspect, provided is a method.  The method can comprise receiving a request for a monetary transfer from a sending member consumer to a receiving member consumer.  In an aspect, the sending member consumer or the receiving member consumer can be Individual Members.  The sending member consumer can be associated with a first member financial institution.  In an aspect, the receiving member consumer can be associated with a second member financial institution.”}; & para [0160] about {“In step 1706, if the second electronic account is associated with the second member financial institution server, the data feed manager can transfer data indicative of the electronic monetary transfer to a monetary transfer data aggregator.  In an aspect, if the electronic monetary transfer is destined for the second member financial institution, then the first member financial institution can fund the request by accessing from the first electronic account one or more accounts associated with the sending member consumer.  The first member financial institution can generate a debit to a Due To electronic account associated with the receiving consumer.  The first member financial institution can transmit a notification to the second member financial institution to generate a credit to a Due From account associated with the sending member consumer.”};  which together are the same as claimed limitations above)       
(see at least:   Wahlberg ibidem;  and see citations already made above)        
(see at least:   Catlett ibidem;  and see citations already made above)     



With respect to Claim 5, Meggs, Ross, Wahlberg and Catlett teach ---          
5.    The method of Claim 4, further comprising:        
paying the specific need of the first member with funds from bank accounts of other members of the MSA.          
(see at least:   Meggs ibidem;  and see citations already made above; & paras [0025]-[0026], [0038], [0068]-[0069], [0076] & [0079] about Mutual Sharing Association or MSAs and their 
(see at least:   Ross ibidem;  and see citations already made above; & see paras [0145] & [0160] already cited above)     
(see at least:   Wahlberg ibidem;  and see citations already made above)        
(see at least:   Catlett ibidem;  and see citations already made 
above)     



With respect to Claim 6, Meggs, Ross, Wahlberg and Catlett teach ---          
6.    The method of Claim 5, further comprising:               
receiving, at the MSA, a bill from a provider that provided a rendered service to the first member that generated the specific need.          
(see at least:   Meggs ibidem;  and see citations already made above; & paras [0025]-[0026], [0038], [0068]-[0069], [0076] & [0079] about Mutual Sharing Association or MSAs and their characteristics;  which together are the same as claimed limitations above)          
(see at least:   Ross ibidem;  and see citations already made above; & paras [0077] & [0087] for bill pay; & para [0094] about {“A grace period of 25 days from the billing date can be allowed for all draws against the GO credit line.”}; & para [0096] about {“Online banking and bill payment functionality can be provided.”}; & para [0155] for pays bills early;  which together are the same as claimed limitations above)    
(see at least:   Wahlberg ibidem;  and see citations already made above)        
(see at least:   Catlett ibidem;  and see citations already made above)     



With respect to Claim 7, Meggs, Ross, Wahlberg and Catlett teach ---          
7.    The method of Claim 6, further comprising:           
directing the bank to pay the provider with funds from the first bank account of the first member that received at least one direct deposit from the second bank account of the second member.         
(see at least:   Meggs ibidem;  and see citations already made above; & paras [0005], [0038] & [0040]-[0042] for first electronic account & second electronic account as well as first member financial institution 101a & second member financial institution 101b; & paras [0034]-[0037] about computer software, 
(see at least:   Ross ibidem;  and see citations already made above; & see paras [0145] & [0160] already cited above)    
(see at least:   Wahlberg ibidem;  and see citations already made above)        
(see at least:   Catlett ibidem;  and see citations already made above)     



With respect to Claim 8, Meggs, Ross, Wahlberg and Catlett teach ---          
8.    The method of Claim 7, further comprising:           
accumulating, at the MSA, a plurality of bills from a plurality of providers that rendered services to multiple members of the organization over the period of time.             
(see at least:   Meggs ibidem;  and see citations already made above; & paras [0025]-[0026], [0038], [0068]-[0069], [0076] & [0079] about Mutual Sharing Association or MSAs and their characteristics;  which together are the same as claimed limitations above)          
(see at least:   Ross ibidem;  and see citations already made above; & paras [0077], [0087], [0094], [0096] & [0155] already cited above)      
(see at least:   Wahlberg ibidem;  and see citations already made above)        
(see at least:   Catlett ibidem;  and see citations already made above)     



With respect to Claim 9, Meggs, Ross, Wahlberg and Catlett teach ---          
9.    The method of Claim 8, further comprising:              
instructing the bank, by the MSA, to pay at least one bill from the plurality bills with independent and segregated funds from bank accounts of the members not receiving the plurality of bills from the plurality of providers.                 
(see at least:   Meggs ibidem;  and see citations already made above; & paras [0025]-[0026], [0038], [0068]-[0069], [0076] & [0079] about Mutual Sharing Association or MSAs and their characteristics;  which together are the same as claimed limitations above)          
(see at least:   Ross ibidem;  and see citations already made above; & paras [0077], [0087], [0094], [0096] & [0155] already cited above)      

(see at least:   Catlett ibidem;  and see citations already made above)      



With respect to Claim 10, Meggs, Ross, Wahlberg and Catlett teach ---          
10.    The method of Claim 1, wherein members of the MSA do not rate other members 
of the MSA based on moral values, and the method further comprises:          
transferring funds from the second member to the first member based, at least partially on, a period of time when the first member submitted the specific need to the MSA.      
(see at least:   Meggs ibidem;  and see citations already made above; & paras [0025]-[0026], [0038], [0068]-[0069], [0076] & [0079] about Mutual Sharing Association or MSAs and their characteristics; & paras [0005], [0038] & [0040]-[0042] for first electronic account & second electronic account as well as first member financial institution 101a & second member financial institution 101b; & paras [0034]-[0037] about computer software, computer program products and instructions, etc.;   which together are the same as claimed limitations above)          
(see at least:   Ross ibidem;  and see citations already made above; & see paras [0145] & [0160] already cited above)    
(see at least:   Wahlberg ibidem;  and see citations already made above)        
(see at least:   Catlett ibidem;  and see citations already made above)     



With respect to Claim 11, Meggs, Ross, Wahlberg and Catlett teach ---          
11.    The method of Claim 1, wherein communal reserves of funds are not built by the MSA or by [[
(see at least:   Meggs ibidem;  and see citations already made above; & paras [0025]-[0026], [0038], [0068]-[0069], [0076] & [0079] about Mutual Sharing Association or MSAs and their characteristics; & paras [0005], [0038] & [0040]-[0042] for first electronic account & second electronic account as well as first member financial institution 101a & second member financial institution 101b; & paras [0034]-[0037] about computer software, computer program products and instructions, etc.; which together are the same as claimed limitations above)     

(see at least:   Wahlberg ibidem;  and see citations already made above)        
(see at least:   Catlett ibidem;  and see citations already made above)     




With respect to Claims 12-18, the limitations of these system claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-2 &4-11 as described above using cited references of Meggs, Ross, Wahlberg and Catlett, because the limitations of these system Claims 12-18 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-2 & 4-11 as described above.            

 Response to Arguments 
Applicant's remarks and claim amendments dated 30 NOVEMBER 2020 with respect to the rejection of RCE’s amended Claims 1-2 & 4-18 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1-2 & 4-18 has been maintained as described above.  Additionally, Examiner notes that all of the previous rejections under 35 USC §112, second paragraph have been withdrawn based on the latest claim amendments.  Thus, the rejection of amended Claims 1-2 & 4-18, as described above, is being maintained herein with some modifications in this Office Action to include the new Catlett reference (added above), where needed to provide clarification in response to the Applicant’s claim amendments and remarks.  Applicant's arguments with respect to rejection of Claims 1-2 & 4-18 under 35 USC 103 have been considered, but they are moot in view of the new ground/s of rejection (Catlett reference), which was necessitated by the Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP § 706.07(a).            

In response to the Applicant’s arguments of 11/30/2020 against the rejection under 35 USC 101, Examiner respectfully disagrees.  Applicant has argued that Claim 1 limitations of this invention are similar to DDR by presenting a tabular comparison of claims, and Examiner does not agree that this invention is similar to DDR.  Further, Examiner notes that DDR was a technical solution to a business problem introduced by use of the Internet that did not exist in the brick and mortar scenario in order to achieve the same result in the computer application (i.e., a customer lost by a merchant site when the customer clicks on an advertisement thereby losing that customer opportunity since the customer has clicked off the merchant website to another website owned by an advertiser).  The instant application provides a payment system that pays off an obligation to a provider, where the provider thinks payment is being received by an MSA (Mutual Sharing Association) application when payment is actually coming from a bank.        

In response to the Applicant’s previous arguments against the rejection under 35 USC 101, Examiner respectfully disagreed.  Applicant had argued that Claim 1 limitations of this invention “are directed to a specific practical application for transferring funds between bank accounts” (per Applicant’s arguments);  and Examiner’s 101 

In response to the Applicant’s previous arguments against the rejection under 35 USC 103, Examiner respectfully disagreed.  Further, Examiner noted that Meggs reference teaches about Mutual Sharing Associations or MSAs and their characteristics in paras [0025]-[0026], [0038], [0068]-[0069], [0076] & [0079] as listed above in the 103 rejection, which include transfer of funds between MSAs member accounts;  contrary to the latest Applicant’s arguments.           

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims. 

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.            

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                 
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691